                            Case 7:19-cr-00498-CS Document 16 Filed 12/02/19 Page 1 of 1
                                                                                                Southern District
Federal Defenders                                                                30o Qt~~r~-~p~s str~~t, Ro~,,, z6o
O F NEW YORK, IN C .                                                               white Pla~~,s, N.Y. io~oi-41so
                                                                           Tel: (914) 428-7124 Fax: (914) 997-6872


                                                                                                    Susanne Br~~~l}'
Davie E. Patton                                                                                     .-~tt~~rn~'~~-in-(~hm~~,
  Execurii~~ Director                                                                                     \C'hi~~~ Pluin~
and Att~~riie~~-i~l-Chief                                         December 2, 2019


         VIA E-mail and ECF                                     Sentencing adjourned to 1/29/20 at 10 am.

         The Honorable Cathy Seibel
         United States District Court Judge
         Southern District of New York
         300 Quarropas Street
         White Plains, New York 10601

                                                                 12/2/19
                   Re:        United States v. Corderro Jones
                              19 Cr. 498 (CS)


         Dear Judge Seibel:
        Iam writing to respectfully request that Your Honor adjourn Mr. Jones's sentencing
        to either January 29, 2020 or January 30, 2020. WhenIcalled earlier today,Iwas
        told that both dates were available.
        Iam requesting this adjournment so thatImay continue to gather documents
        relating to Mr. Jones's sentencing. This is my first time requesting an adjournment
        of Mr. Jones's sentencing, althoughIdid previously ask that Your Honor adjourn a
        status conference.
        Ihave spoken to AUSA Mathew Andrews and he does not object to this request and
        he is available on both requested dates.
         Thank you for your consideration.

                                                                  Res ectfull Submitted,

                                                                   1
                                                                   enjamin Gold
                                                                  Assistant Federal Defender

         cc:       Mathew Andrews, A.U.S.A.
                   Mr. Corderro Jones
